Title: To James Madison from DeWitt Clinton, 23 June 1804
From: Clinton, DeWitt
To: Madison, James



Sir,
New York 23d June 1804
I now inclose you a copy of Dr Rodgers letter as sworn to by him. Also a copy of Dr Bayleys affidavit not heretofore transmitted and the original letter of Capt Bradley (of which I have heretofore sent you a copy) which amounts to a confession of some of the principal charges against him. If you should want any of the originals of the documents I have forwarded, they shall be immediately sent, on the first intimation.
I have heard nothing official respecting the surrender of the men impressed in our port. One of the News papers of to day informs us that only two have been delivered up, which I rather think to be better founded than my surmise of yesterday. I have the honor to be &c
De Witt Clinton
